Citation Nr: 1703368	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, to include residuals thereof.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1980 to September 1984, from February 1985 to April 1992, from May 2007 to May 2008, and from September 2009 to October 2010.  He served in Iraq from August 29, 2007 to May 16, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prostate cancer, to include residuals thereof, had their onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for prostate cancer, to include residuals thereof, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154(a), (b), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his September 2011 substantive appeal that he was misdiagnosed with prostatitis in service, and was diagnosed with prostate cancer in October 2008-within one year of his May 2008 separation from service.

At his October 2016 Board videoconference hearing, the Veteran testified that his prostate cancer had its onset in service, and was diagnosed within a few months of separation from service.  See transcript, pp. 9-10.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Here, the evidence supports the Veteran's contention that he separated from a period of service longer than 90 days in May 2008, and was diagnosed by a VA physician with prostate cancer in October 2008.  Thus, service connection is warranted based on the chronic disease presumption.  Id.

The Board further observes that the Veteran's April 2008 service treatment record documents his prostate symptoms in service and a diagnosis of prostatitis.  Thereafter, two VA examiners provided separate positive nexus opinions in May 2009 and May 2011 with respect to the Veteran's prostate cancer.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's prostate cancer, to include residuals thereof, is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for prostate cancer, to include residuals thereof.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, to include residuals thereof, is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


